          Case 2:21-cv-00390-JAM-AC Document 7 Filed 03/08/21 Page 1 of 2



 1   John P. Sciacca, SBN 265049
     Katherine L. Marlink, SBN 272555
 2   POWERS MILLER
     A Professional Corporation
 3   3500 Douglas Blvd, Suite 100
     Roseville, California 95661
 4   Telephone No. (916) 924-7900
     Telecopier No. (916) 924-7980
 5
     Attorneys for Plaintiffs,
 6   Scott Larsen and Debbie Larsen
 7
                            UNITED STATES DISTRICT COURT
 8
              EASTERN DISTRICT OF CALIFORNIA, IN ADMIRALITY
 9

10   In the matter of the Complaint           )   Case No.: 2:21-0390-JAM-AC
     of Scott Larsen and Debbie               )
11   Larsen, owners, for exoneration          )   ORDER ON APPLICATION FOR
     from, or limitation of,                  )   PUBLICATION OF NOTICE PER LOCAL
12   liability,                               )   RULE 171
                                              )
13                Plaintiffs.                 )   [L.R. 580; L.R. 171; Federal
                                              )   Rule of Civil Procedure
14                                            )   Supplemental Rules F]
                                              )
15                                            )   Admiralty & Maritime Claim
                                              )
16

17        Plaintiffs’       Application      for    Publication      Of   Notice   Per
18   Local Rule 171 having been presented and good cause appearing
19   therefore;
20   IT IS HEREBY ORDERED THAT:
21        Plaintiffs       are    to   publish      the   notice     required   under
22   Federal Rule of Civil Procedure Supplemental Rule F(4) in the
23   Sacramento Bee once a week for 4 successive weeks.
24        The language of such notice, pursuant to the deadlines set
25   in the Court’s March 4, 2021 order, is to be as follows:
26        PLEASE TAKE NOTICE that, in an action in the U.S.
          District   Court   for  the  Eastern   District  of
27        California, entitled In the matter of the Complaint
          of   SCOTT LARSEN AND DEBBIE LARSEN, owners, for
28        exoneration from, or limitation of, liability, case

                                               1
                   APPLICATION FOR PUBLICATION OF NOTICE PER LOCAL RULE 171
          Case 2:21-cv-00390-JAM-AC Document 7 Filed 03/08/21 Page 2 of 2


          number 2:21-+cv-00390-JAM-AC in which a Complaint for
 1        Exoneration from, or Limitation of, Liability (the
          “Complaint”) has been filed pursuant to The Vessel
 2        Owners’ Limitation Act, 46 U.S.C. § 30501 et seq.,
          and   the    Federal    Rules   of   Civil    Procedure,
 3        Supplemental Rule F for Certain Admiralty and
          Maritime Claims and Asset Forfeiture Actions, on
 4        March 4, 2021 by SCOTT LARSEN AND DEBBIE LARSEN,
          owners (the “Plaintiffs”) wherein Plaintiffs pray for
 5        exoneration from, or limitation of, liability for any
          and all losses, damages and/or injuries occasioned,
 6        allegedly sustained, or incurred upon, or in any
          manner arising out of, the fire of the vessel, SWEET
 7        EMOTION, official number USCG Doc. #1280853, on or
          about September 14, 2020 in the waters of, and
 8        adjacent to, Ox Bow Marina, Isleton, California; and
          whereas, the Plaintiffs have requested that notice
 9        issue out of this Court to all persons, entities,
          concerns, or firms claiming damages against the
10        Plaintiffs, arising out of the operation of said
          vessel on said date, admonishing them to appear and
11        file any claims and/or answers, if any, to the
          allegations in the Complaint; and whereas, this Court
12        has directed by its Order Directing Issuance of
          Monition   and    Injunction,   Issuing    Notice,   and
13        Approving Ad Interim Stipulation for Value on March
          4, 2021, that such notice issue against all such
14        persons, entities, concerns, or firms, admonishing
          them and each of them to appear and file their
15        respective claims and/or answers to the Complaint, if
          any, with the clerk of this Court; NOTICE IS HEREBY
16        GIVEN TO all persons, entities, concerns, or firms
          claiming damages for any and all losses, damages
17        and/or injuries occasioned, allegedly sustained, or
          incurred upon, or in any manner arising out of the
18        operation of, said vessel on said date, to appear
          before this Court and file with the clerk of the
19        court ON OR BEFORE April 18, 2021 their respective
          claims and/or answers and also to serve on, or mail a
20        copy   thereof   to,   Plaintiffs’  attorneys,    Powers
          Miller, 3500 Douglas Blvd. Suite 100, Roseville CA
21        95661, Attn: John P. Sciacca/Katherine L. Marlink.
           By Order Of: the Honorable Judge John A. Mendez,
22        Judge of the United States District Court for the
          Eastern District of California, this March 4, 2021 in
23        the United States District Court for the Eastern
          District of California.
24

25
     Dated: March 5, 2021              /s/ John A. Mendez
26
                                       THE HONORABLE JOHN A. MENDEZ
27                                     UNITED STATES DISTRICT COURT JUDGE
28



                                            2
                APPLICATION FOR PUBLICATION OF NOTICE PER LOCAL RULE 171
